Bloodworth, J.
“ The evidence relied upon by the State to connect the accused with the offense of having in his custody and control intoxicating liquor was wholly circumstantial in character, and did not exclude every reasonable hypothesis save that of the guilt of the accused. Accordingly the court erred in overruling the motion for a new trial.” Cummings v. State, 25 Ga. App. 427 (103 S. E. 687), and cases cited.

Judgment reversed.


Broyles, C. J., amd Luke, J., concur.

Several witnesses "were introduced by the defendant, and persons who were in the car and were arrested by the State’s witness testified that they did not get any whisky from the defendant and did not see him. The defendant, in his statement at the trial, said that he knew nothing about the whisky before his attention was called to it by the State’s witness.
J. B. Burnside, J. R. Lunsford, for plaintiff in error.
C. F. McLaughlin, solicitor-general, contra.